Citation Nr: 1509521	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include chronic paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 1979.  He had service in the National Guard until October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded to attempt to obtain outstanding evidence that may be helpful to his claim.  

The Veteran maintains that his chronic paranoid schizophrenia started during his service.  At present, the evidence includes a private treatment record from May 2009 showing that he gave a history of auditory hallucinations since age 27.  As the July 2010 statement of the case (SOC) states, this would have been several years after his separation from National Guard service in October 1980.  

However, this same May 2009 treatment record later notes that the Veteran "was rather a poor historian.  He was not able to give accurate dates or a time[]line of his previous psychiatric history."  Other records likewise refer to memory troubles, such as a May 2004 case note documenting his report of "having difficulty 'remembering anything.'"  Accordingly, the accuracy of his recollection of symptoms beginning at age 27 is unclear.  

His DD 214 shows he was given a "general" discharge with the reason for his separation identified as "Conviction by Civil Court" in November 1980.   The Veteran's representative argued in a February 2015 Written Brief Presentation that a remand is needed to gather evidence concerning the circumstances of this conviction, which would likely contain useful information as the legal proceedings would have coincided with his service.  The Board agrees.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Contact the appropriate Civil Court in Arkansas and/or other records custodian(s), to include the Arkansas Office of the Attorney General and Arkansas Army National Guard, with a request for copies of all records, to include court orders, medical records, and/or other documents, concerning his conviction in November 1980.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  

(b)  For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during the Veteran's active service from October 1978 to January 1979.  

(c) If not, did a psychiatric disorder preexist any part of the Veteran's service, including active service from October 1978 to January 1979 and continued National Guard service until October 1980? 

(d) If preexisting any part of his service, did the psychiatric condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (c) and (d)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

In answering all questions, please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or medically unsupported.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




